DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed on 24 Sept 2020 has been entered. Claims 1-2, 6, 8-13, 16, 18 and 21-29 remain pending in the application. Applicant’s amendments to the specification overcomes each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 26 June 2020.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 6, 8-9 and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “a tolerance gap formed between the external shoulder of the respective one of the plurality of adapters and the outlet manifold” and this is shown newly amended Drawings at 142 and 147.  However the specification (at paragraph 45; as originally filed 4 Feb 2019) reads “the first annular extension 610 abuts the third external shoulder 523 to axially stop the first adapter 140” (where this language was amended, but the end result is the same as the amendments filed 25 Sept 2020) thereby it is interpreted that in the installed condition, there remains no tolerance gap as the shoulder stops abutting the adapter.  Therefore the subject matter of Claim 1 is not sufficiently described because there appears to be contradictory information.  Either the installed condition of the valve has a tolerance gap (as shown in Figure 2), or the tolerance gap is only present when the valve is not fully installed (as described in the Specification at Paragraph 45).  Therefore, the claims do not contain subject matter sufficiently described in the specification.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 6, 8-13, 16, 18 and 21-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “a plurality of inlet ports each configured to slidably receive the second end of a respective one of the plurality of pressure relief valves” in line 10 and “the plurality of inlet ports slidably receive the plurality adapters connected to the plurality of pressure relief valves”.  Therefore, is unclear if the pressure relief valves attach to the inlet ports, the adapters connect to the inlet ports or if both do.  Based on the Figures, it appears as though the adapters slide into the inlet ports of the outlet manifold.  Therefore, Claim 1 is unclear.
Additionally, Claim 1 recites the limitation “a tolerance gap formed between the external shoulder of the respective one of the plurality of adapters and the outlet manifold”.  However the specification (at paragraph 45; as originally filed 4 Feb 2019) reads “the first annular extension 610 abuts the third external shoulder 523 to axially stop the first adapter 140” thereby it is interpreted that in the installed condition, there remains no tolerance gap as the shoulder stops abutting the adapter.  Therefore Claim 1 is unclear if the Claim intends to claim a partially installed valve, or something else.
Claim 9 recites the limitation "the external threads" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “a tolerance gap formed between the external shoulder of the respective one of the plurality of adapters and the outlet manifold”.  However the specification (at paragraph 45; as originally filed 4 Feb 2019) reads “the first annular extension 610 abuts the third external shoulder 523 to axially stop the first adapter 140” thereby it is interpreted that in the installed condition, there remains no tolerance gap as the shoulder stops abutting the adapter.  Therefore Claim 10 is unclear if the Claim intends to claim a partially installed valve, or something else.
Claims not specifically referenced are rejected as being dependent on a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 6, 8-13, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byggmastar et al (US 2017/0343161) in view of Prater (US 2,804,317).
Regarding Claim 1, Byggmastar et al disclose a pressure relief valve assembly (Figure 1; Abstract). The assembly comprising: 
an inlet manifold (see Annotated Figure A) defining a plurality of outlet ports (to 26) configured to connect with a plurality of pressure relief valves such that the pressure relief valves are parallel with one another in a compact geometry (Figure 1 at 26), wherein the inlet manifold is in fluid communication with the plurality of pressure relief valves when the plurality of outlet ports are connected with the plurality of pressure relief valves (Annotated Figure A);
an outlet manifold (see Annotated Figure A) defining a plurality of inlet ports (from 26) each configured to connect with the plurality of pressure relief valves (Figure 1 at 26), wherein the outlet manifold is in fluid communication with the plurality of pressure relief valves when the plurality of inlet ports are connected with the plurality of pressure relief valves to provide flow redundancy between the inlet manifold and the outlet manifold (Figure 1; Para 41).
but fails to expressly disclose a plurality of adapters each of which has a first end, a second end, and an external shoulder located between the first end and the second end, wherein the first end is configured to connect to an outlet end of a respective one of the plurality of pressure relief valves, and where the plurality of inlet ports are each configured to slideably receive the second end of a respective one of the plurality of pressure relief valves, and a plurality of connectors each of which includes an internal shoulder at a first connector end and first threads at a second connector end, wherein the internal shoulder of each of the plurality of connectors is configured to push the second end of a 
Prater teaches adapters (22 generally; where Byggmastar et al discloses a plurality of valves) each of which has a first end (at 30), a second end (34), and an external shoulder located between the first end and the second end (36), wherein the first end is configured to connect to an outlet end of a respective one of the plurality of pressure relief valves (at 32: where the valves are disclosed by Byggmastar et al), and where the plurality of inlet ports are each configured to slideably receive the second end of a respective one of the plurality of pressure relief valves (into 46; where the manifold is disclosed by Byggmasar et al), and a plurality of connectors (54) each of which includes an internal shoulder at a first connector end (56) and first threads at a second connector end (58), wherein the internal shoulder of each of the plurality of connectors is configured to push the second end of a respective one of the plurality of adapters into a respective one of the plurality of inlet ports of the outlet manifold (Figure 2) with a tolerance gap formed between the external shoulder of the respective one of the plurality of adapters (when the threads 54 are not fully tightened) and the outlet manifold has the first threads engage the outlet manifold (58) adjacent the respective one of the plurality of inlet ports (at 46; where the manifold is disclosed by Byggmastar et al).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Byggmastar et al to incorporate the teachings of Prater to provide fora plurality of adapters each of which has a first end, a second end, and an external shoulder located between the first end and the second end, wherein the first end is configured to connect to an outlet end of a respective one of the plurality of pressure relief valves, and where the plurality of inlet ports are each configured to slideably receive the second end of a respective one of the plurality of 
    PNG
    media_image1.png
    233
    570
    media_image1.png
    Greyscale

Annotated Figure A
Regarding Claim 2, Prater teaches a valve where the inlet (from 18; where Byggmastar et al disclose the inlet being a manifold in Annotated Figure A) includes second threads (between 38 and 18; Col 2, lines 12-18) adjacent an outlet port (from 18) for threadably receiving each valve (Figures 1 and 2).
Regarding Claim 6, Prater teaches wherein the plurality of connectors include a plurality of union nuts (54) configured to slidably retain the plurality of adapters in the plurality of inlet ports of the outlet manifold (Figure 2 at least at 50 and 52).  
Regarding Claim 8, Prater teaches where the plurality of connectors includes the first threads (between 54 and 56) and the outlet manifold includes external threads for threadably engaging the plurality of connectors with the outlet manifold (at 52).  
Regarding Claim 9, Prater teaches where the outlet manifold further includes a plurality of annular extensions that define the plurality of inlet ports and the external threads of the outlet manifold (generally at 46).  
Regarding Claim 10, Byggmastar et al disclose a pressure relief valve assembly (Figure 1; Abstract). The assembly comprising: 
an inlet manifold (see Annotated Figure A) having a first body defining a first internal passage (the interior flow path of the inlet manifold which is inherently comprised of a body) and a plurality of outlet ports (to 26) , the plurality of outlet ports being parallel with one another (Annotated Figure A);
a plurality of pressure relief valves (26)
and an outlet manifold (see Annotated Figure A) having a second body defining a second internal passage and plurality of inlet ports (from 26 which inherently comprises a body), each inlet port being configured to slidably receive the second end of one of the plurality of pressure relief valves (Annotated Figure A),
but fails to expressly disclose where the plurality of outlet ports are configured to threadably engage with an inlet end of a respective one of a plurality of pressure relief valves, or a plurality of adapters, each adapter having a first end, a second end and an external shoulder located between the first end and the second end, the first end of each adapter being configured to threadably engage with an interior surface of an outlet end of a respective one of the plurality of pressure relief valves, each 
Prater teaches a valve where the inlet manifold outlet ports (from 18; where Byggmastar et al disclose the inlet being a manifold in Annotated Figure A) include threads (between 38 and 18; Col 2, lines 12-18) for threadably engaging an outlet port (from 18) with a valve (Figures 1 and 2) or a plurality of adapters (22 generally) each adapter being configured to threadably engage with one of the plurality of respective valves (20) and each adapter defining a respective fluid passage (Figure 2) and an inlet port (within 46) being configured to receivingly engage with one of the adapters (Figure 2) and a plurality of connectors (54) each of which includes an internal shoulder at a first connector end (56) and first threads at a second connector end (58), wherein the internal shoulder of each of the plurality of connectors is configured to push the second end of a respective one of the plurality of adapters into a respective one of the plurality of inlet ports of the outlet manifold (Figure 2) with a tolerance gap formed between the external shoulder of the respective one of the plurality of adapters (when the threads 54 are not fully tightened) and the outlet manifold has the first threads engage the outlet manifold (58) adjacent the respective one of the plurality of inlet ports (at 46; where the manifold is disclosed by Byggmastar et al).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Byggmastar et al to incorporate the teachings of Prater to 
Regarding Claim 11, Byggmastar et al as modified by Prater teach where the second internal passage is in fluid communication with the plurality of pressure relief valves via the plurality of inlet ports (Annotated Figure A above of Byggmastar et al) and the respective fluid passages of the plurality of adapters (the adapters 22 taught by Prater).  
Regarding Claim 12, Byggmastar et al disclose where the second internal passage is in fluid communication with the first internal passage when one or more of the plurality of pressure relief valves is open (Para 42).  
Regarding Claim 13, Byggmastar et al disclose where one or more of the plurality of pressure relief valves opens when a fluid pressure in the first internal passage reaches a pressure threshold (Para 42).  
Regarding Claim 16, Byggmastar et al disclose a pressure relief valve assembly (Figure 1; Abstract). The assembly comprising:
an inlet manifold (see Annotated Figure A) configured to connect inlet ends of pressure relief valves (26) such that the plurality of pressure relief valves are disposed parallel to one another (Figure 1); 

but fails to expressly disclose adapters each of which has a first end, a second end, and an external shoulder located between the first end and the second end, wherein the first end is configured to connect to an outlet end of a respective one of the plurality of pressure relief valves, and where the plurality of inlet ports are each configured to slideably receive the second end of a respective one of the plurality of pressure relief valves and a plurality of union nuts each of which includes an internal shoulder at a first union nut end and first threads at a second union nut end, wherein the internal shoulder of each of the plurality of union nuts is configured to push the second end of a respective one of the plurality of adapters into a respective one of the plurality of inlet ports of the outlet manifold with a tolerance gap formed between the external shoulder and the outlet manifold.
Prater teaches a valve where the inlet manifold outlet ports (from 18; where Byggmastar et al disclose the inlet being a manifold in Annotated Figure A) include threads (between 38 and 18; Col 2, lines 12-18) for threadably engaging an outlet port (from 18) with a valve (Figures 1 and 2) or a plurality of union nuts (54 generally) each union nut being configured to threadably engage with the outlet manifold (generally at 10) and adapters (22 generally) each adapter being configured to threadably engage with one of the plurality of respective valves (20) and each adapter defining a respective fluid passage (Figure 2) and an inlet port (within 46) being configured to receivingly engage with one of the adapters (Figure 2) and a plurality of union nuts (54) each of which includes an internal shoulder at a first connector end (56) and first threads at a second connector end (58), wherein the internal shoulder of each of the plurality of union nuts is configured to push the second end of a respective one of the plurality of adapters into a respective one of the plurality of inlet ports of the outlet manifold (Figure 2) with a tolerance gap formed between the external shoulder of the respective one of the plurality of adapters (when the threads 54 are not fully tightened) and the outlet manifold has the first threads 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Byggmastar et al to incorporate the teachings of Prater to provide for a valve housing configured to connect a valve to an inlet and an outlet (by threads to the inlet and via adapters and union nuts to the outlet as discussed in the following claims).  Doing so would be combining prior art elements according to known methods (the valve housing of Prater with the valve assembly of Byggmastar et al) to yield predictable results (to provide a secure connection of the valve to the system, allowing for ease of valve replacement and repair) and use of known technique to improve similar devices (the connection means of the valve of Prater with the valve of Byggmastar et al) in the same way (to provide a secure connection of the valve to the system, allowing for ease of valve replacement and repair).
Regarding Claim 18, Prater teaches where each of the union nuts is configured to be captured on a respective one of the pressure relief valves between a respective one of the adapters and the inlet manifold (Figures 1 and 2 where nut 54 is captured between 22 and in inlet manifold disclosed by Byggmastar).  
Claims 21-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byggmastar et al (US 2017/0343161) in view of Prater (US 2,804,317), in further view of Thompson (US 3,807,687).
Regarding Claim 21, Byggmastar et al, as modified by Prater, teach all essential elements of the current invention including a second shoulder adjacent the first end (the side of 36 facing the right as seen in the orientation of Figure 2) but fails to expressly disclose where each of the plurality of adapters defines a groove adjacent the second end.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Byggmastar et al as modified by Prater to incorporate the teachings of Thompson to provide for where each of the plurality of adapters defines a groove adjacent the second end.  Doing so would be combining prior art elements according to known methods (the valve adapter structure of Thompson with the valve adapter of Prater) to yield predictable results (to provide a secure connection of the valve to the system, allowing for ease of valve replacement and repair). 
Regarding Claim 22, Prater teaches a first o-ring (70; where Byggmasar et al disclose a plurality of valves and therefore a plurality of o-rings) each of which is configured to be compressed between the second shoulder of a respective one of the plurality of adapters (Figure 2) and the outlet end of a respective one of the plurality of pressure relief valves when the plurality of adapters are connected to the plurality of pressure relief valves (to the left as seen in the orientation of Figure 2).  
Regarding Claim 23, Thompson teaches a second plurality of 0-rings (38) each of which is configured to be disposed in the groove of a respective one of the plurality of adapters (within 36 of Figure 1).
Regarding Claim 24, Byggmastar et al, as modified by Prater, teach all essential elements of the current invention including a second shoulder adjacent the first end (the side of 36 facing the right as seen in the orientation of Figure 2) but fails to expressly disclose where each of the plurality of adapters defines a groove adjacent the second end.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Byggmastar et al as modified by Prater to incorporate the teachings of Thompson to provide for where each of the plurality of adapters defines a groove adjacent the second end.  Doing so would be combining prior art elements according to known methods (the valve adapter structure of Thompson with the valve adapter of Prater) to yield predictable results (to provide a secure connection of the valve to the system, allowing for ease of valve replacement and repair). 
Regarding Claim 25, Byggmastar et al, as modified by Prater, teach all essential elements of the current invention including a second shoulder adjacent the first end (the side of 36 facing the right as seen in the orientation of Figure 2) but fails to expressly disclose where each of the plurality of adapters defines a groove adjacent the second end.  
Thompson teaches a valve (Figures 1 and 3) with an adapter (where Byggmastar et al discloses a plurality of adapters) where each of the plurality of adapters (generally at 20) defines a groove adjacent the second end (within 36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Byggmastar et al as modified by Prater to incorporate the teachings of Thompson to provide for where each of the plurality of adapters defines a groove adjacent the second end.  Doing so would be combining prior art elements according to known methods (the valve adapter structure of Thompson with the valve adapter of Prater) to yield predictable results (to provide a secure connection of the valve to the system, allowing for ease of valve replacement and repair). 
Regarding Claim 26, Prater teaches a first o-ring (70; where Byggmasar et al disclose a plurality of valves and therefore a plurality of o-rings) each of which is configured to be compressed between the second shoulder of a respective one of the plurality of adapters (Figure 2) and the outlet end of a respective one of the plurality of pressure relief valves when the plurality of adapters are connected to the plurality of pressure relief valves (to the left as seen in the orientation of Figure 2).  
Regarding Claim 27, Prater teaches where in each of the first O-ring (70) is positioned adjacent to the internal shoulder of a respective one of the union nuts (Figure 2; at the end near 46) when the respective one of the union nuts is threadably connected to the outlet manifold (via 52).
Regarding Claim 28, Thompson teaches a second plurality of 0-rings (38) each of which is configured to be disposed in the groove of a respective one of the plurality of adapters (within 36 of Figure 1).
Regarding Claim 29, Thompson teaches where each of the second 0- rings is configured to sealingly engage the outlet manifold when the second end of the respective one of the adapters is slidably received by the outlet manifold (Figure 1; where Prater teaches where the adapters are sliably received via 72).
Response to Arguments
Applicant’s amendment has overcome the rejection of record.  However, a new ground of rejection is applied to the amended claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE GARDNER whose telephone number is (571)270-0144.  The examiner can normally be reached on Monday - Thursday 6AM-3PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, KENNETH RINEHART (571-272-4881), MARY McMANMON (571-272-6007) or CRAIG SCHNEIDER (571-272-3607) can be reached by telephone.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto. gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE GARDNER/
Examiner, Art Unit 3753
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753